Citation Nr: 1008643	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disability, to include depression.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION


The Veteran served on active duty from September 1978 to 
March 1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

In a January 2009 decision, the Board denied service 
connection for an acquired psychiatric disability, to include 
depression.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  The 
parties submitted a Joint Motion for Remand (Joint Motion) in 
August 2009.  By order dated in August 2009, the Court 
granted the Joint Motion and remanded the matter for 
compliance with its instructions.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Joint Motion stated that the Board's denial of service 
connection was based on an inadequate medical examination.  
The Joint Motion observed that the Veteran's claims file was 
unavailable for review at the time of a July 2003 VA 
examination.  The Joint Motion noted that the Veteran's 
service treatment records contain a January 1980 letter from 
a military chaplain that included a description of the 
Veteran's behavior.  The Joint Motion noted that the 
description of the Veteran's behavior could support the 
assertion that the Veteran's symptoms of depression began on 
active duty.  

The Joint Motion also provided that on remand the Board was 
to request a VA examination that includes a review of the 
Veteran's claims file and specifically addresses whether the 
Veteran's current depression was either first noted during 
service or within the one year following service with 
continuity of symptomatology thereafter, or is related to 
symptoms described in the military Chaplain's January 1980 
letter.  The Joint Motion also noted that the VA examination 
should specifically address whether the Veteran's current 
disorder was a psychosis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any psychiatric disability 
that may be present.  The claims file 
must be reviewed by the examiner.

Following a review of the relevant 
medical evidence in the claims file, 
including the in-service January 1980 
letter from the military chaplain, and 
the results of the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that the Veteran's 
current depression: (1) was present 
during service; (2) was first noted 
within the one-year period following 
service with continuity of symptomatology 
thereafter; or (3) was related to 
symptoms described in the military 
chaplain's January 1980 letter.  The 
examiner is also asked to opine: (4) 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
Veteran's current disorder is a 
psychosis.

The examiner is requested to provide a 
rationale for all opinions expressed.  

2.  Then, readjudicate the Veteran's 
claim for service connection for an 
acquired psychiatric disability, to 
include depression.  If the benefit 
sought on appeal remains denied, provide 
the Veteran with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



